Case 17-14056-elf       Doc 77     Filed 11/23/20 Entered 11/23/20 14:53:09            Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 In re: Shawn C. McGuire,                         CHAPTER 13
                Debtor.
                                                  BANKRUPTCY CASE NUMBER
                                                  17-14056/ELF

NATIONSTAR MORTGAGE LLC AS SERVICER FOR HSBC BANK USA, NATIONAL
ASSOCIATION AS TRUSTEE FOR ACE SECURITIES CORP. HOME EQUITY LOAN
 TRUST, SERIES 2006-CW1, ASSET BACKED PASS-THROUGH CERTIFICATES'S
                              NOTICE OF
 DEBTOR'S REQUEST FOR FORBEARANCE DUE TO THE COVID 19 PANDEMIC


       Now comes Creditor, Nationstar Mortgage LLC as servicer for HSBC Bank USA,

National Association as Trustee for ACE Securities Corp. Home Equity Loan Trust, Series 2006-

CW1, Asset Backed Pass-Through Certificates (“Creditor”), by and through undersigned

counsel, and hereby submits Notice to the Court of the Debtor's request for mortgage payment

forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 6 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 12/01/2020 through 05/01/2021. Creditor holds a secured interest in real property

commonly known as 26 West Roland Road, Brookhaven, PA 19015 as evidence by claim

number 8 on the Court’s claim register. Creditor, at this time, does not waive any rights to collect

the payments that come due during the forbearance period. If the Debtor desires to modify the

length of the forbearance period or make arrangements to care for the forbearance period arrears,

Creditor asks that the Debtor or Counsel for the Debtor make those requests through undersigned

counsel.
Case 17-14056-elf      Doc 77     Filed 11/23/20 Entered 11/23/20 14:53:09           Desc Main
                                  Document      Page 2 of 2



       Per the request, Debtor will resume Mortgage payments beginning 06//01/2021 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

seek relief from the automatic stay upon expiration of the forbearance period.



                                                    Respectfully submitted,


                                                            /s/ Kristen D. Little
Dated: November 23, 2020                            BY:
                                                    Kristen D. Little, Esquire
                                                    Shapiro & DeNardo, LLC
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
S&D File #:16-054726                                PA BAR ID #79992
                                                    klittle@logs.com
                                                    pabk@logs.com
